Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al. JP 06248514 A (Takai) in view of Sasaki et al. JP 5822 816 A (Sasaki). English abstract and computerized translation of the Takai and Sasaki references is relied upon herein. 

Considering claims 8 – 9, Takai teaches a pill resistant fiber comprises a polymer alloy comprising polyolefin as the sea component and polymer different from the sea component as the island component, which has an Izod impact strength of less than 7 kg cm/cm2 and an average diameter of the island component in the cross-section of the fiber of less than 1 micron. The content of the island component is pref. 10-50 wt.%. The polymer of the island component is at least a polymer of polyamide and/or polyester and copolymer. If the island in the polymer alloy is a dyeable polymer, the resulting fiber becomes a dyeable pill resistant fiber. Further, Takai does not specifically recognize that the polyester component has an elongation of 10 – 80 %, a crystallinity between 1 and 40 %, and an orientation polyester determined by Raman spectroscopy of 1.1 to 10.0. However, Sasaki teaches an easily dyeable polyester multifilament yarn, wherein the polyester is obtained by polymerizing ethylene terephthalate to which 5-sodium sulphoisophthalate is copolymerized. The spinning soln. of polyester is extruded into filaments at running speed of more than 3200 m/min by melt spinning so that the double refractive index of the filaments is more than 0.03. The undrawn multifilament yarn is passed through the slit heater without winding it temporarily so that its crystallinity index is more than 32%. It is subsequently subjected to drawing while heated to more than 150 deg. C. Pref. the elongation rate of the drawn multifilament yarn is 20-45%. Thus, teaching that elongation of the yarn is between 10 and 80 %. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application, to select Sasaki’s polyethylene terephthalate copolymer as the polyester component in Takai when it is desire to provide the fiber with easy dye-ability properties. As to the orientation parameter, it reasonable to expect that for at least the 

Considering claims 10 – 12, the polyester component taught by both, Takai and Sasaki is polyethylene terephthalate or PET, which meets all limitation in the subject claims, as this compound is the reaction result of terephthalic acid and ethylene diol.

Considering claim 14, Takai teaches at [0018] that the fibers of the disclosure are used in woven or knitted fabrics.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786